 Case 3:16-cv-01735-D Document 610 Filed 05/19/21               Page 1 of 4 PageID 17312



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SECURITIES AND EXCHANGE                     §
COMMISSION,                                 §
                                            §
       Plaintiff,                           §
                                            §
vs.                                         §        Civil Action No. 3:16-CV-1735-D
                                            §
CHRISTOPHER A. FAULKNER, et al.             §
                                            §
       Defendants.                          §

          STATE COURT PLAINTIFFS’ OBJECTIONS AND RESPONSE TO
             RECEIVER’S MOTION TO APPROVE ROTHSTEIN
                      KASS SETTLEMENT #591

                                                I.

       Contrary to Receiver’s Motion to Approve Settlement, the Motion is opposed.

Although Jinsun, L.L.C., Silver Star Holdings Trust, TPH Holdings, L.L.C., Vertical

Holdings, L.L.C., Steven M. Plumb, and J. Leonard Ivins (collectively, “State Court

Plaintiffs”) do not oppose Receiver settling with Rothstein Kass for $7,000,000, they

strongly oppose a condition of the settlement, which would require an entry of a Bar

Order that would take away State Court Plaintiffs’ direct claims.

       On this day, State Court Plaintiffs filed their Response to Receiver’s Motion to

Enter a Bar Order and they also filed a Motion for Leave to file various confidential

documents germane to these issues under seal. State Court Plaintiffs incorporate by

reference those filings as set forth fully herein.

       As articulated in their Response to Receiver’s Motion for a Bar Order, this Court

should approve the $7,000,000 settlement between Receiver and Rothstein Kass;

however, it should deny any request for a Bar Order for the reasons articulated in State
                                                1
 Case 3:16-cv-01735-D Document 610 Filed 05/19/21            Page 2 of 4 PageID 17313



Court Plaintiffs’ Response, and it should lift the Stay so that State Court Plaintiffs can

liquidate their direct tort claims against Rothstein Kass.



       WHEREFORE, PREMISES CONSIDERED, State Court Plaintiffs pray that this

Court grant their Third Motion to Lift the Stay and deny Receiver’s Motion to Enter a Bar

Order, which was subsequently joined by Rothstein Kass.




                                              2
Case 3:16-cv-01735-D Document 610 Filed 05/19/21   Page 3 of 4 PageID 17314



                                        Respectfully Submitted,

                                        BRIAN LAUTEN, P.C.




                                        ________________________________
                                        Brian P. Lauten
                                        State Bar No. 24031603
                                        blauten@brianlauten.com
                                        3811 Turtle Creek Blvd., Ste. 1450
                                        Dallas, Texas 75219
                                        (214) 414-0996 telephone

                                        KENDALL LAW GROUP, PLLC

                                        /s/ Joe Kendall
                                        ________________________________
                                        JOE KENDALL
                                        State Bar No. 11260700
                                        jkendall@kendalllawgroup.com
                                        3811 Turtle Creek Blvd., Ste. 1450
                                        Dallas, Texas 75219
                                        (214) 744-3000 telephone

                                        TED B. LYON & ASSOCIATES, P.C.

                                        /s/ Ted B. Lyon
                                        ________________________________
                                        TED B. LYON, JR.
                                        State Bar No. 12741500
                                        tblyon@tedlyon.com
                                        18601 LBJ Freeway, Ste. 525
                                        Mesquite, Texas 75150
                                        (972) 279-6571 telephone

                                        ATTORNEYS FOR J. LEONARD
                                        IVINS, STEVEN PLUMB, JINSUN,
                                        L.L.C., SILVER STAR HOLDINGS
                                        TRUST, TPH HOLDINGS, L.L.C., AND
                                        VERTICAL HOLDINGS, L.L.C.




                                    3
 Case 3:16-cv-01735-D Document 610 Filed 05/19/21         Page 4 of 4 PageID 17315



                             CERTIFICATE OF SERVICE

       In accordance with Rule 5b of the Federal Rules of Civil Procedure, the
undersigned certifies that a true and correct copy of the foregoing instrument has been
served upon all counsel of record via the ECF case manager system on this the 19th
day of May 2021.
                                              /s/ Brian P. Lauten
                                              ________________________________
                                              BRIAN P. LAUTEN




                                          4
